Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2 and 5 have been amended; claims 6-9 are added as new claims; Claims 1-9 remain for examination, wherein claim 1 is an independent claim. 

Previous claim Objections/Rejections
Previous rejection of Claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the Applicant’s “Remarks/arguments with amendment” filed on 4/7/2022.
Previous rejection of Claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Bandou et al (US-PG-pub 2010/0255373 A1, corresponding to US 8,293,419 B2, thereafter PG’373) is withdrawn in view of the Applicant’s “Remarks/arguments with amendment” filed on 4/7/2022.
However, in view of the Applicant’s amendments in the instant claims and newly recorded reference(s), a new ground rejection is listed as following:

Claim Objections
Claim 9 is objected to because of the following informalities:  “…” in the between formula and (III) should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN 102104146 A, with on-line translation, thereafter PG’CN’146) in view of Bandou et al (US-PG-pub 2010/0255373 A1, corresponding to US 8,293,419 B2, thereafter PG’373).
Regarding claims 1-2, 5, and 9, CN’146 specify an AB3.5-type hydrogen storage alloy anode material used for a nickel hydrogen battery and a preparation method thereof (Abstract, examples, and claims of CN’146). CN’146 provides the chemical general formula of type hydrogen storage alloy negative material is:
LaxCeyPrzMgwR1-x-y-z-wNi3.5-u-vAluMv
In the formula, R is selected to comprise at least a in interior rare earth element and Ca element of Sc, Y, or a kind of mishmetal, M is at least an element that is selected from V, Nb, Ta, Cr, Mo, Mn, Fe, Ga, Zn, Sn, In, Cu, Si, W, B, P and C, 0.3≤x≤1; 0≤y≤0.3,0≤z≤0.3; 0.1≤w≤0.3; 0.1≤u≤0.3; 0≤v≤0.5 (par.[0009]-[0010] of CN’146), which overlaps all of the claimed alloy compositions as claimed in the instant claim 9. Overlapping in alloy compositions creates a prima facie case of obviousness. MPEP 2114 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the alloy composition ranges from the disclosing of CN’146 since CN’146 teaches the same AB3.5-type (same as A2B7) hydrogen storage alloy anode material used for the same nickel hydrogen battery application throughout whole disclosing range (Abstract, examples, and claims of CN’146). More specifically, CN’146 provides example in embodiment 1 with formula: La0.5Ce0.08Pr0.2Zr0.02Mg0.2Ni3.35Al0.15, which reads on all of the essential alloy elements in the instant claim 9 and reads on the 55 mass%-65 mass% Ni as claimed in the instant claims 1 and 5. CN’146 does not specify heating in an alkaline aqueous solution (cl.5) and the saturation magnetization per unit (cl.12 and 5). PG’373 teaches a hydrogen absorbing alloy which contains a rare earth element as an alloy constituent and a transition metal element (Abstract, examples, and claims of PG’373) for negative electrode active material application (par.0028], [0033], [0086], [0108], and [0317]-[0318] of PG’373) and PG’373 specify the composition of a hydrogen absorbing alloy used for the construction of the hydrogen absorbing electrode including hydrogen absorbing alloy that contains, as a main component, Mg and nickel, and has a crystalline structure represented by AB3.5 (Par.[0061] of PG’373). PG’373 teaches treating the electrode in NaOH aqueous solution under temperature equal or higher than 90oC (par.[0072]-[0074] of PG’373), which reads on the producing process conditions for the negative electrode active material as recited in the instant claim 5. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply heating the alloy in a NaOH aqueous solution as demonstrated by PG’373 for the alloy of CN’146 since both CN”146 and PG’373 teach the same utility throughout whole disclosing range and PG’373 specify the hydrogen absorbing alloy to be used in a hydrogen absorbing alloy electrode has a preferable saturation mass susceptibility of 3 to 4 emu/g (par.[0065] of PG’373), which is within the claimed range of the saturation magnetization per unit mass as recited in the instant claims 1-2 and 5. 
Regarding claims 3 and 4, PG’373 specify the application of the negative electrode active material for negative electrode in an alkaline storage battery (abstract, par.[0007], [0119], and [0128] of PG’373), which reads on the negative electrode (cl.3) and alkaline battery (cl.4).
Regarding claim 6-8, CN’146 provides the chemical general formula of type hydrogen storage alloy negative material is:
LaxCeyPrzMgwR1-x-y-z-wNi3.5-u-vAluMv
In the formula, R is selected to comprise at least a in interior rare earth element and Ca element of Sc, Y, or a kind of mishmetal, M is at least an element that is selected from V, Nb, Ta, Cr, Mo, Mn, Fe, Ga, Zn, Sn, In, Cu, Si, W, B, P and C, 0.3≤x≤1; 0≤y≤0.3,0≤z≤0.3; 0.1≤w≤0.3; 0.1≤u≤0.3; 0≤v≤0.5 (par.[0009]-[0010] of CN’146), which reads on the claimed REM (cl.6), Mg (cl.7), and Al (cl.8).

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-9 have been fully considered but they are moot in view of the ground rejection as stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734